UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1977


HUSSNAIN AHMAD JAFRI,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 29, 2015                 Decided:   May 15, 2015


Before WILKINSON and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Marc Seguinót, SEGUINOT & ASSOCIATES, Fairfax, Virginia, for
Petitioner.    Benjamin C. Mizer, Acting Assistant Attorney
General, Derek C. Julius, Senior Litigation Counsel, Charles S.
Greene, III, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hussnain      Ahmad      Jafri,       a        native   and     citizen       of

Pakistan,    petitions    for     review     of       an    order   of    the     Board   of

Immigration Appeals (“Board”) denying his motion to reconsider

and reopen his immigration proceedings.                       We have reviewed the

record and the Board’s order and find that the Board did not

abuse its discretion in denying the motion to reopen as untimely

and    number-barred. *        See   8   C.F.R.        § 1003.2(a),         (c)    (2014).

Accordingly, we deny the petition for review for the reasons

stated by the Board.        See In re: Jafri (B.I.A. Aug. 19, 2014).

We    dispense   with   oral    argument      because         the   facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         PETITION DENIED




       *
       Jafri has waived review of the Board’s denial of his
motion to reconsider by failing to raise the issue in his
appellate brief. See Suarez-Valenzuela v. Holder, 714 F.3d 241,
248-49 (4th Cir. 2013).



                                         2